PD-0646-15
                               PD-0646-15                             COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
May 28, 2015                                                          Transmitted 5/28/2015 2:43:28 PM
                                                                        Accepted 5/28/2015 4:47:04 PM
                                                                                        ABEL ACOSTA
                           APPEAL NO. ___________                                               CLERK

                 COURT OF CRIMINAL APPEALS OF TEXAS


               IN RE   EMMANUEL ARMENDARIZ, PETITIONER


              Appeal from Eighth Court of Appeals, No. 08-13-00125-CR
    Appeal from the 409th District Court of El Paso County, Texas (TC#20100D06116)


                      MOTION TO EXTEND TIME TO
               FILE PETITION FOR DISCRETIONARY REVIEW

To the Honorable Justices of Said Court:

      Now comes Emmanuel Armendariz, Appellant in the above styled and

numbered cause, and moves for an extension of time of 30 days to file a petition

for discretionary review, and for good cause shows the following:

      1.       On May 8, 2015, the Court of Appeals affirmed appellant's

conviction. Emmanuel Armendariz v. State, 08-13-00125-CR. This petition is

therefore due on June 8, 2015.

      2.       Counsels will be unable to complete the petition for the following

reasons: Petitioner's attorneys will not be able to complete the Petition for

Discretionary Review by the due date because of the 1) complexity of the legal

issues requiring extensive research and writing; 2) counsels' responsibilities on

other urgent client matters, and 3) Petitioner's counsels have complex briefs due

before the Eighth Court of Appeals and the Texas Supreme Court due in June and
July, that require extensive research and drafting.

      3.     Defendant is currently free on bond.

      Wherefore, Premises Considered, Petitioner respectfully requests an

extension of 30 days, i.e. until July 9, 2015, to file a petition for discretionary

review.

                                         Respectfully submitted,

                                         By: /s/ Eduardo N. Lerma, Sr.
                                         Eduardo N. Lerma, Sr.
                                         SBOT 13331200
                                         enl1417@aol.com

                                         Law Offices of Eduardo N. Lerma, Sr.
                                         1417 Montana Avenue
                                         El Paso, Texas 79902-5617
                                         T / 915.533.0177
                                         F / 915.533.7236

                                         By: /s/ Veronica Teresa Lerma
                                         Veronica Teresa Lerma
                                         SBOT 24062846
                                         vtlerma@gmail.com

                                         Lerma Law
                                         1417 Montana Avenue
                                         El Paso, Texas 79902-5617
                                         T / 915.533.4779
                                         F / 915.533.7236
                                         Attorneys for Emmanuel Armendariz
                        CERTIFICATE OF SERVICE


      The undersigned counsel certifies that this pleading was served by electronic

service on opposing party: Tom Darnold, Appellate lead attorney for the District

Attorney's Office, El Paso County, 500 East San Antonio St., Room 201, El Paso,

Texas 79901, at t.darnold@epcounty.com and the State Prosecuting Attorney at

information@spa.texas.gov.

                                      By: /s/ Eduardo N. Lerma, Sr.
                                      Eduardo N. Lerma, Sr.
                                      SBOT 13331200
                                      enl1417@aol.com


                                      By: /s/ Veronica Teresa Lerma
                                      Veronica Teresa Lerma
                                      SBOT 24062846
                                      vtlerma@gmail.com
                                      Attorneys for Emmanuel Armendariz
                    CERTIFICATE OF CONFERENCE


      On May 28, 2015, the undersigned attorney conferred with Respondent’s

counsel by telephonic communication, Tom Darnold, who does not oppose this

extension.

                                    By: /s/ Eduardo N. Lerma, Sr.
                                    Eduardo N. Lerma, Sr.
                                    SBOT 13331200
                                    enl1417@aol.com


                                    By: /s/ Veronica Teresa Lerma
                                    Veronica Teresa Lerma
                                    SBOT 24062846
                                    vtlerma@gmail.com
                                    Attorneys for Emmanuel Armendariz